Title: Deposition of William Tompkins in Jefferson v. Rivanna Company, 10 June 1819
From: Tompkins, William
To: 


            
              The deposition of William Tompkins taken at the same time and place  to be read in evidence in the same suit.
              This deponent being first sworn saith: That being called upon by the agent & Treasurer of the Rivanna company, Nicholas H Lewis to take the soundings of the river between the plaintiffs dam and the Secretary’s ford, on entering the water backed by the dam, we commenced sounding the depth of the water near the secretary’s ford and down to the dam; we took one hundred & sixteen different soundings at three only of which we had no more than three feet water in depth, the last of which was at the twenty first sounding after which we had never less than three feet six inches nor more than eight feet in depth down to the dam. In crossing the River immediately above the dam we took twelve soundings, at the least of which we had four feet four inches water. The water appeared to be about eight inches below the top of the dam.—From the top of the dam we took seven different perpendiculars to the surface of the water below, the greatest height being three feet ten inches, the least two feet  Inches, at this last place a log seemed to have been knocked off the dam. The within Dig Diagrahm is a drawg of the River, the canal, the valley below the Mill, the locks, & the basin with an explanation & references made by this deponent; which shews that the area of the Valley below the mill that will be covered by water when at its greatest height in the fore bay will be three hundred & seven thousand eight hundred & six Inches, & that the area of the basin above the locks at the same height of water will is five hundred & twenty five thousand four hundred & fifty six inches.
              
                Willm Tompkins
              
            
            
              The foregoing Depositions were taken, & subscribed before me this 10th day of June 1819. Given under my hand & seal.
              
                 P Minor Commissioner for taking depositions in Chancery.
              
            
          